DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of February 15, 2022, in response to the Office Action of November 15, 2022, are acknowledged.
	This Application has been transferred to Examiner Barsky.  As such, this action is Non-Final in view of the application of Sun et al., (US2017/0216305).  

Response to Arguments
	Applicant’s arguments and allegations of unexpected results have been thoroughly considered in their entirety.  The examiner responds to those arguments and allegations, below.
	Applicant argues that the claims as amended are not obvious.  In support of this, Applicant argues that excluding those with a mTOQ-4 score below 8 would have yielded less of a benefit than those with a score of 8.  In citing this, Applicant refers to data from a combination of sumatriptan and naproxen indicating that if patients with a score of less than 8 were excluded from studies, the results “may have been closer” to placebo.  Applicant argues that this is not “significantly different” from placebo for those with ‘2-hour pain relief’.
	The examiner notes that the data Applicant is referring to clearly shows a statistically significant improvement when treated with naproxen and sumatriptan for subjects with a mTOQ-4 score below 8.  The notion that the data is closer does not in any way indicate that treatment is 
	Applicant argues that a POSA would not have expected the claimed method to work.
	The examiner notes that the claimed combination is taught by Jenkins to work.  Even if a subject with an mTOQ-4 score of less than 8 would have a lower percentage of pain relief, this does not in any way indicate that treatment is not reasonably expected with the claimed combination. Further, Applicant has set forth no data relevant to the claimed combination.  Applicant merely has alleged that NAP and SUM don’t work as well, although the alleged results referred to by Applicant appear to confirm a statistically significant benefit even for NAP and SUM.  As such, Applicant’s point in this respect is not clear.
	Applicant alleges unexpected results and notes that a comparison should be made to NAP and SUM.
	The examiner notes that the closest prior art provides a substantially limited combination of agents for treating the claimed conditions.  A combination includes an NSAID and a triptan.  Prior art claim 3 lists a total of 4 NSAIDs and the commercially available and exemplary triptans are noted to include rizatriptan among a total of 7.  Thus, a POSA would immediately envisage 
	Applicant argues that the unexpected results are: the efficacy in treating a subject with an mTOQ-4 score below 8.  The examiner notes that there is nothing unexpected about this.  If a subject, e.g., is treated with SUM and NAP or any other combination of agents, and such treatment yields an mTOQ-4 score of 7, such treatment was efficacious.  There is no reason to believe that RIZ and MEL would not also work in these subjects based on data, the prior art, or any other showing or argument of record.  As noted above, RIZ and MEL would be immediately envisaged by a POSA.  Further, if a subject was treated with any previous migraine treatment and had an “inadequate” response, it would be logical to try another treatment.  To continue treatment that does not work is illogical.  Further, administering a treatment taught by Jenkins, such as the claimed combination, would be a starting point for trying another potentially adequate treatment.  The inadequate treatment claimed is not limited to SUM and NAP as an initial treatment, but can include any prior treatment.
	Applicant argues that there are unexpected results associated with the Tmax of RIZ and MEL as compared to NAP and SUM.  Specifically, Applicant argues that a combination of RIZ and MEL reaches a Tmax in 2 hours as compared to 5 hours for the NAP and SUM.  
	The examiner notes that the closest prior art teaches and renders the claimed combination immediately envisaged by a POSA.  As such, a proper basis for comparison is not NAP and SUM, but rather MEL and RIZ.  
Sun et al., US2017/0216305.
	Sun teaches that a meloxicam-cyclodextrin complex can be used for treating acute pain, including from a migraine. See Title and par. 13.  This includes SBE-β-cyclodextrin. See par. 62. Also see par. 122 and Example A9, among others.  The teachings of Sun show that a complex with the claimed SBE-β-cyclodextrin yields a composition with a substantially decreased Tmax, including one that is less than 25% of a standard commercial formulation of meloxicam. See prior art claim 14.  Thus, the instant claims include dependent claim 9 and include an open-ended transitional phrase thereby not excluding SBE-β-cyclodextrin from any claim.  When such agent is used to treat acute pain, including migraine pain, complexed to an agent that rapidly increases the bioavailability and achieves a Tmax within 25% of the time required for other commercial forms to reach a Tmax, such allegation is not an unexpected result.
	Overall, the prior art renders obvious and provides a limited number of combinations of agents that treat acute migraine.  Cited prior art teaches specific benefits associated with include a bicarbonate and SBE-β-cyclodextrin with meloxicam.  As such, a prima facie showing is set forth below.

Status of the Claims
	Claims 1, 2, 6-15, 17, 18, 20-22, and 24-30 are pending and examined.

Claim rejections – 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-8, 20, 22, and 26-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jenkins et al. in US 2009/0311335 (published: December 17, 2009) in view of Lainez, M. in Neuropsychiatric Disease and Treatment, 2(3) 247 – 259 (2006).
Jenkins teaches and claims compositions comprising a triptan component and an non-steroidal anti-inflammatory drug (NSAID) component (selected form the group consisting of ibuprofen, naproxen, meloxicam and keotoprofen) and wherein the NSAID component comprises NSAID particles have an effective average particle size of less than 2000 nm (i.e. NSAID nanoparticles) and wherein in a comparative pharmacokinetic testing with a non-particulate NSAID (particles larger than 2000 nm) in the same dosage strength and form, the NSAID particles exhibit a shorter time to Tmax when compared to the time to Tmax of the non-nanoparticulate NSAID (Abstract, p [0011], [0014], [0019], Claims 1 and 3). 
Jenkins describes, in Examples 7 and 8, methods for preparing a meloxicam nanoparticulate component.  Jenkins teaches and claims an embodiment wherein the NSAID and triptan are combined into a single dosage form, e.g. a multiparticulate capsule dosage form containing a plurality of beads, each bead comprising (i) an inert substrate, (ii) a layer of the triptan overcoating the inert substrate, and (ii) a layer of the NSAID overcoating the triptan layer (Claims 13 and 14).
Jenkins teaches triptans and NSAIDs are typical therapeutic treatments for migraines and conventional formulations, e.g. the commercially available oral tablets (i.e. an oral dosage form), ®, comprising a combination of sumatriptan (an exemplary triptan) and naproxen sodium (a water soluble salt form of an NSAID) are known but have shortcomings, e.g., the delayed onset of action for the NSAID portion which is particularly problematic when the NSAID is used for treating acute migraine headaches where fast pain relief is desirable.
Jenkins teaches and claims a method of treating a patient suffering from between one and eight moderate or severe migraine attacks per month (instant Claims 7 and 8) comprising administering to the patient the composition of claim 1; i.e. a composition comprising a triptan component and a nanoparticulate NSAID component) (Claim 22) and wherein the Tmax of the NSAID when administered to patients during a migraine attack is about 1.5 hours (i.e. 90 minutes; instant Claim 1).
Jenkins teaches, in Example 9, an open-label, single-dose, study comprising administering the NSAID ketoprofen among patients suffering from an acute migraine attack (patients that are presumed to be human beings) in order to determine the bioavailability of nanoparticulate formulations, which is reasonably construed as instructing the human patient to take the formulation (instant Claim 2).
Jenkins teaches “Maxalt” is a known commercial form of the triptan rizatriptan but does not explicitly teach a composition wherein the rizatriptan is in the form of rizatriptan benzoate (instant Claim 28).  
Lainez, M teaches Maxalt® is a 10 mg dose of rizatriptan benzoate (instant Claims 1 and 27) and that rizatriptan (reasonably construed as encompassing rizatriptan in the form of a free base) is more effective than placebo and vs alternative known triptan drugs at 2 hours on measures of pain relief, pain-free status, nausea (vomiting), photophobia, phonophobia and functional disability in migraine patients (Table 2).  
max falling within the scope of instant Claim 1, said functional outcomes are considered characteristic features that would naturally flow from practicing said method, absent evidence to the contrary.  Moreover, there is no evidence of record that rizatriptan, when orally administered in combination with the nanoparticulate meloxicam composition of Jenkins, has any surprising or unexpected effect on any functional outcome conferred by meloxicam.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Further, the Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
prima facie obvious to administer a combination of meloxicam and rizatriptan to treat ANY patient having migraine with the oral dosage form recited in instant Claim 1.  Further, it would also have been prima facie obvious to treat patients having migraine by administering the oral dosage form of Claim 1, that have a history of inadequate response to prior migraine treatments because the skilled artisan would look to alternative treatments for any disease or disorder that has not responded to initial treatment from those finite number of identified predictable treatment options (including the known migraine treatment drugs meloxicam and rizatriptan each of which exert a therapeutic effect via different mechanisms) with a reasonable expectation of success (see MPEP 2143, Exemplary Rationale (E)).  Moreover, there is no evidence of record of a surprising or unexpected result that accrues from treating patients that have an inadequate response to prior migraine treatments compared to patients that have not had an inadequate response to prior migraine treatments that might overcome a prima facie case of obviousness (see MPEP 716.02).  If a subject, e.g., is treated with SUM and NAP or any other treatment, and such treatment yields an mTOQ-4 score of 7, such treatment was efficacious.  There is no reason to believe that RIZ and MEL would not also work in these subjects.  As noted above, RIZ and MEL would be immediately envisaged by a POSA.  Further, if a subject was treated with any previous migraine treatment and had an “inadequate” response, it would be logical to try another treatment.  To continue treatment that does not work is illogical.  A starting point for trying another potentially adequate treatment would include those methods taught by Jenkins, e.g.  The inadequate treatment claimed is not limited to a lack of response to SUM and NAP as an initial treatment.


Claims 11 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jenkins et al. in US 2009/0311335 (published: December 17, 2009) in view of Lainez, M. in Neuropsychiatric Disease and Treatment, 2(3) 247 – 259 (2006), as applied to the rejection of Claims 1, 2, 6-8, 20, 22, and 26-30 in the 103(a) rejection above, and further in view of Jamali, F. in US 2003/0008003 (published: January 9, 2003).
As discussed in the 103(a) rejection above, the combination of Jenkins and Lainez render obvious a method of treating migraine comprising orally administering to a human patient a composition comprising nanoparticulate meloxicam and rizatriptan wherein the meloxicam exhibits a Tmax of 90 min.
The combination of reference is silent with respect to a composition further comprising a bicarbonate.
Jamali teaches compositions containing an NSAID as an active agent and a disintegration and dissolution agent, such as a bicarbonate wherein said compositions are characterized by having increased absorption of the active agent as well as a method of treating inflammation or alleviating pain comprising administering said composition (p [0043], [0045]).
Jamali teaches and claims the NSAID is selected from the group consisting of piroxicam, meloxicam, indomethacin, fenoprofen, keterolac, naproxen, and ibuprofen (Claim 2) and the disintegrating agent is sodium bicarbonate (Claim 4).  Jenkins teaches a composition comprising the NSAID ibuprofen and sodium bicarbonate (Formulation #1) exhibits significantly reduced Tmax and increased Cmax and AUC compare to Motrin (commercial ibuprofen) (Table 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the oral dosage form of Jenkins and .

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jenkins et al. in US 2009/0311335 (published: December 17, 2009) in view of Lainez, M. in Neuropsychiatric Disease and Treatment, 2(3) 247 – 259 (2006), as applied to the rejection of Claims 1, 2, 6-8, 20, 22, and 26-30 in the 103(a) rejection above, and further in view of Sun et al., (US2017/0216305) (filed September 29, 2014). 
As discussed in the 103(a) rejection above, the combination of Jenkins and Lainez render obvious a method of treating migraine comprising orally administering to a human patient a composition comprising nanoparticulate meloxicam and rizatriptan wherein the meloxicam exhibits a Tmax of 90 min.
The combination of reference is silent with respect to a composition further comprising a SBE-β-cyclodextrin.
Sun teaches that a meloxicam-cyclodextrin complex can be used for treating acute pain, including from a migraine. See Title and par. 13.  This includes SBE-β-cyclodextrin. See par. 62. Also see par. 122 and Example A9, among others.  The teachings of Sun show that a complex with the claimed SBE-β-cyclodextrin yields a composition with a substantially decreased Tmax, 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the oral dosage form of Jenkins and Lainez (meloxicam and rizatriptan) administered for the treatment of migraine wherein said oral dosage form further comprises SBE-β-cyclodextrin.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Sun teaches combining an NSAID composition, wherein the NSAID is selected from a very small genus of compounds that include meloxicam, with SBE-β-cyclodextrin, results in compositions that, when orally administered, are characterized by increased absorption of the active NSAID agent that are advantageous in treating inflammation or alleviating pain.  More specifically, such formulation can result in a Tmax occurring in only 25% of the time relative to commercially available formulations. 

Claims 10, 12-15, 17, 18, 21, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jenkins et al. in US 2009/0311335 (published: December 17, 2009) in view of Lainez, M. in Neuropsychiatric Disease and Treatment, 2(3) 247 – 259 (2006), as applied to the rejection of Claims 1, 2, 6-8, 20, 22, and 26-30 in the 103(a) rejection above, in view of Jamali, F. in US 2003/0008003 (published: January 9, 2003), and in view of Sun et al., (US2017/0216305) (filed September 29, 2014).
As discussed in the 103(a) rejection above, the combination of Jenkins and Lainez render obvious a method of treating migraine comprising orally administering to a human patient a composition comprising nanoparticulate meloxicam and rizatriptan wherein the meloxicam exhibits a Tmax of 90 min.
The combination does not teach bicarbonate and SBE-β-CD.
Jamali teaches and claims the NSAID is selected from the group consisting of piroxicam, meloxicam, indomethacin, fenoprofen, keterolac, naproxen, and ibuprofen (Claim 2) and the disintegrating agent is sodium bicarbonate (Claim 4).  Jenkins teaches a composition comprising the NSAID ibuprofen and sodium bicarbonate (Formulation #1) exhibits significantly reduced Tmax and increased Cmax and AUC compare to Motrin (commercial ibuprofen) (Table 2).
Sun teaches that a meloxicam-cyclodextrin complex can be used for treating acute pain, including from a migraine. See Title and par. 13.  This includes SBE-β-cyclodextrin. See par. 62. Also see par. 122 and Example A9, among others.  The teachings of Sun show that a complex with the claimed SBE-β-cyclodextrin yields a composition with a substantially decreased Tmax, including one that is less than 25% of a standard commercial formulation of meloxicam. See prior art claim 14.  Thus, the instant claims include dependent claim 9 and include an open-ended transitional phrase thereby not excluding SBE-β-cyclodextrin from any claim.  When such agent is used to treat acute pain, including migraine pain, complexed to an agent that rapidly increases the bioavailability and achieves a Tmax within 25% of the time required for other commercial forms to reach a Tmax, such allegation is not an unexpected result.
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the oral dosage form of Jenkins and Lainez (meloxicam and rizatriptan) administered for the treatment of migraine wherein said oral dosage form further comprises SBE-β-cyclodextrin.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Sun teaches combining an NSAID composition, wherein the NSAID is selected from a very small genus of compounds that include meloxicam, with SBE-β-cyclodextrin, results in compositions that, when orally administered, are characterized by increased absorption of the active NSAID agent that are advantageous in treating inflammation or alleviating pain.  More specifically, such formulation can result in a Tmax occurring in only 25% of the time relative to commercially available formulations.  Further, when said dosage comprises sodium bicarbonate there is a reasonable and predictable expectation of success because Jamali teaches combining an NSAID composition, wherein the NSAID is selected from a very small genus of compounds that include meloxicam, with sodium bicarbonate, results in compositions that, when orally administered, are characterized by increased absorption of the active NSAID agent that are advantageous in treating inflammation or alleviating pain.
	As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Instant Claim 1 is drawn to a method of treating migraine, comprising orally administering a combination to a human being who is suffering from an acute attack of migraine pain or migraine aura, wherein the combination comprises a meloxicam and about 8 mg to about 13 mg of a rizatriptan, based upon the weight of the free base form of rizatriptan, wherein the max of meloxicam of 110 minutes or less, and an AUC0-24 of meloxicam of about 30 µg·hr/ml to about 50 µg·hr/ml, and wherein the human being experiences sustained pain freedom from 2 hours to 48 hours after the combination is orally administered.  
The claims in the US patents and copending US patent applications cited below are drawn to either an oral dosage form comprising the same elements as recited in the instant claims, specifically, 1) meloxicam, 2) a sulfobutylether-β-cyclodextrin (SBEβCD), and 3) a bicarbonate; or a method of administering said dosage form to a human in order to improve a pharmacokinetic property (e.g. bioavailability, Cmax or Tmax) or dissolution in the stomach of said human; or alternatively administered to a human being to treat a human having a specific condition, e.g. migraine, pain or arthritis. For those claims drawn a product, i.e. to the oral dosage form, it would have been obvious to administer the dosage form to treat migraine, as instantly claimed, in view of Cooper et al. (US patent 8,512,727; published: August 20, 2013) who teaches meloxicam formulations for oral administration for the treatment of migraine headaches (columns 8 – 9, bridging paragraph).  As such, one would have been motivated to administer to a human being the oral dosage form claimed in the US patents and copending US patent applications cited below, with a reasonable expectation of relief of migraine pain in said human patients.
Further, for US patent and copending US patent application claims drawn to the components recited in the instantly claimed oral dosage wherein said dosage form exhibits improved pharmacokinetic or dissolution properties, or alternatively; to a method of administering said oral dosage form to the stomach of a human being wherein said dosage form max, bioavailability and Cmax  compared to commercial formulations which provide much faster onset of action as compared to conventional orally dosed meloxicam formulations, which offer particular advantages over prior conventional formulations for treatment of acute COX-2 mediated disorders, especially for relief of pain, for example in headache, including sinus headache and migraine (columns 8 -9, bridging paragraphs, column 6, lines 60 – 65, column 11, lines 23 - 28).
Moreover, the additional component “rizatriptan” recited in Claim 1 of the instantly claimed method is a drug known in the prior art to treat migraine by oral administration (see Lainez, M. in Neuropsychiatric Disease and Treatment, 2(3) 247 – 259 (2006)) (specifically, 10 mg dose, rizatriptan benzoate, in the form of a tablet; Maxalt®, cited in Ref 55 of Lainez) and that rizatriptan is more effective than placebo at 2 hours on measures of pain relief, pain-free status, nausea (vomiting), photophobia, phonophobia and functional disability in migraine patients thus rendering the claimed combination with meloxicam prima facie obvious over the US patents and copending US patent applications cited below (see MPEP 2144.06 In re Kerkhoven and MPEP 2143 (I), KSR Exemplary Rationale (A)).  Further, as disclosed by Jenkins et al. in US2009031335; combinations of NSAIDs e.g. meloxicam and a triptan, e.g. rizatriptan, when orally administered, are useful for the treatment of migraine.
With respect to the instant claims which limit the administration step to administration under fasting conditions from about 1 to about 15 days, ‘Meloxicam’ at http://web.archive.org/web/20141113013539/ https://www.mayoclinic .org/drugs- teaches oral dosage forms (suspension or tablets) of meloxicam are usually administered once a day are safe and effective, and that meloxicam may be taken with or without food (i.e. under fasting conditions).
Instant claims drawn to the amounts and ratios of the cyclodextrin SBEβCD and meloxicam, said amounts and ratios are rendered obvious by the prior art of Streungmann et al. in US patent 6,284,269 which discloses meloxicam/cyclodextrin formulations.
It is noted that the term “rescue medication” is a term well-recognized in the art of migraine treatment and the drugs encompassed by said term are well known (see e.g. Lionetto et al. Expert Opinion Emerging Drugs 17, 393 – 406 (2012), Abstract; IDS NPL Cite No.1). 
With respect to the limitation requiring selecting patients that have a history of inadequate response to prior migraine treatments, it is first noted that, as discussed above, it would have been prima facie obvious to administer a combination of meloxicam and rizatriptan to treat ANY patient having migraine with the oral dosage form recited in the claimed invention (see Cooper and Lainez cited above).  Further, it would also have been prima facie obvious to treat patients having migraine by administering the oral dosage form of Claim 1, that have a history of inadequate response to prior migraine treatments because the skilled artisan would look to alternative treatments for any disease or disorder that has not responded to initial treatment from those finite number of identified predictable treatment options (including the known migraine treatment drugs meloxicam and rizatriptan each of which exert a therapeutic effect via different mechanisms; see Cooper and Lainez cited above) with a reasonable expectation of success (see MPEP 2143, Exemplary Rationale (E)).  Moreover, there is no evidence of record of a surprising or unexpected result that accrues from treating patients that have an inadequate response to prior migraine treatments compared to patients that have not had prima facie case of obviousness (see MPEP 716.02).
Accordingly, for one or more of the reasons stated above; Claims 1, 2, 6-15, 17, 18, 20-22, and 24-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
 Claims 1 – 19 of US patent 9,821,075, Claims 1 – 30 of US patent 10,029,010, Claims 1 – 27 of US patent 10,137,131, Claims 1 – 30 of US patent 10,195,278, Claims 1 – 18 of US patent 10,058,614, Claims 1 – 29 of US patent 10,195,279, Claims 1 – 26 of US patent 10,265,324, Claims 1 – 20 of US patent 10,265,399, Claims 1 – 20 of US patent 10,265,400, Claim 3 of US patent 10,307,484, Claims 1 – 30 of US patent 10,322,181, Claims 1 – 30 of US patent 10,363,312, Claim 3 of US patent 10,426,839, Claim 2 of US patent 10,456,471, Claims 1 – 24 of US patent 10,485,871, Claims 1 – 19 of US patent 10,471,014, Claims 1 – 26 of US patent 10,471,068, Claims 1 – 24 of US patent 10,471,069, Claims 1 – 25 of US patent 10,512,692, Claims 1 – 30 of US patent 10,512,693, Claims 1 – 25 of US patent 10,517,950, Claims 1 – 24 of US patent 10,532,101, Claims 1 – 25 of US patent 10,537,642, Claims 1 – 21 of US patent 10,561,664, Claims 1 – 19 of US patent 10,583,088, Claims 1 – 19 of US patent  10,583,144, Claims 1 – 25 of US patent 10,653,777, Claims 1 – 25 of US patent 10,688,185, Claims 1 – 25 of US patent 10,695,429, Claims 1 – 25 of US patent 10,695,430, Claims 1 – 26 of US patent 10,702,535, Claims 1 – 25 of US patent 10,702,602, Claims 1 – 25 of US patent 10,722,583, Claims 1 – 25 of US patent 10,729,696, Claims 1 – 25 of US patent 10,729,697, Claims 1 – 25 of US patent 10,729,773, Claims 1 – 26 of US patent 10,729,774, Claims 1 – 26 of US patent 10,758,617, Claims 1 – 28 of US patent 10,758,618, Claims 1 – 27 of US patent 10,780,165, Claims 1 – 28 of US patent 10,780,166, Claims 1 – 28 of US patent 10,799,588, 10,821,182, Claims 1 – 30 of US patent 10,894,053, Claims 1 – 30 of US patent 10,987358, Claims 1 – 26 of US patent 10,905,693, Claims 1 – 28 of US patent 10,918722, Claims 1 – 28 of US patent 10,933,137, Claims 1 – 28 of US patent 11,013,805, Claims 1 – 28 of US patent 11,013,806, Claims 1 – 28 of US patent 11,020,483, Claims 1 – 28 of US patent 11,045,549, Claims 1 – 28 of US patent 11,077,117, Claims 1 – 28 of US patent 11,110,173, Claims 1 – 29 of US patent 11,129,895, Claims 1 – 30 of US patent 11,135,295 and Claims 1 – 30 of US patent 11,170,453,  
Claims 1, 2, 6-15, 17, 18, 20-22, and 24-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
Claims 1 – 4, 9 – 12, 15 – 16 and 18 – 28 of US patent application Serial No. 17/145,7441; Claims 1 – 26 of US patent application Serial No. 17/183,7002; Claims 1 – 25 of US patent application Serial No. 17/205,9363; Claims 1 – 27 of US patent application Serial No. 17/318,691; Claims 1 – 29 of US patent application Serial No. 17/319,898; Claims 1 – 26 of US patent application Serial No. 17/325,616; Claims 1 – 26 of US patent application Serial No. 17/360,574; Claims 1 – 30 of US patent application Serial No. 17/381,771; Claims 10, 12 – 19, 21 and 24 of US patent application Serial No. 17/402,252; Claims 12, 14 – 21, 23 and 26 of US patent application Serial No. 17/466,623; Claims 12, 14 – 21, 23 and 26 of US patent application Serial No. 17/469,539; and Claims 5, 6, and 13 – 19 of US patent application Serial No. 17/483,031.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628